AFFI RM; Opinion Filed r%Iarch 29, 2013.




                                            In The
                                    Qtourt of ppca1
                         if iftl, itrict of cxa at 3atta
                                     No. 05-i 2-01340-CR

                            KEITH DESHUN SIV11T11, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial I)istrict Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-62369-T

                             MEMORANDUM OPINION

                           Before Justices Francis, Lang, and Evans
                                   Opinion by Justice Lang

       Keith DeShun Smith appeals from the adjudication of his guilt for aggravated robbery

with a deadly weapon, a knife. See TEx. PENAL CODE ANN,      §   29.03(a) (West 2011). The trial

court assessed punishment at twenty-five years’ imprisonment. On appeal, appellant’s attorney

filed a brief in which he concludes the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. california, 386 U.S. 738 (1967).        The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel
delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se

response, but he did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (rex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment




Do Not Publish
TEx. R. An. P.47
12 1340F.U05




                                                   -2-
                                   Qtourt of tppeat
                        Jfiftl, Itrtct of Ixa at 1Oa1ta
                                      JUDGMENT

KEiTH DESIIUN SMITH. Appellant                   Appeal from the 283rd Judicial I)istrict
                                                 Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01 340-CR      V                       F I 0-62369-T).
                                                 Opinion delivered by Justice Lang. .Justices
TIlE STATE OF TEXAS, Appellee                    Francis and Evans participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 29, 201 3
                                                                   /
                                                              /‘           /7   7
                                                                                V
                                                          I            /        /
                                                        $±—_/_ d
                                                        DUGLAS S LANG               ‘   /
                                                        JUSE